Exhibit 10.2
AWARD AGREEMENT OF PERFORMANCE-BASED
RESTRICTED STOCK UNITS
UNDER THE ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN
     This Award Agreement of Performance-Based Restricted Stock Units is dated
as of May 5, 2009, by and between Atmos Energy Corporation, a Texas and Virginia
corporation (the “Company”), and [name of employee] (“Grantee”), pursuant to the
Company’s 1998 Long-Term Incentive Plan (the “Plan”). Capitalized terms that are
used, but not defined, in this agreement shall have the meaning set forth in the
Plan.
     Pursuant to authorization by the Human Resources Committee of the Board
(the “Committee”), which has been designated by the Board to administer the
Plan, the parties agree as follows.

1.   Description of Units.

     The Company hereby grants to the Grantee a total of [number]
performance-based restricted stock units (“Units”) under the Plan, for no
consideration from the Grantee, with the restrictions set forth below. Each such
Unit shall be a notional share of common stock of the Company (“Common Stock”),
with the value of each Unit being equal to the fair market value of a share of
Common Stock at any time. No physical certificates representing the number of
Units awarded shall be issued to the Grantee, but an account shall be
established and maintained for the Grantee, in which each grant of Units to the
Grantee shall be recorded, with the final number of Units as determined in
accordance with Section 3 or Section 5 below. During such time, the Grantee
shall not have any of the rights of a shareholder of the Company with respect to
the Units, except for the crediting of dividend equivalents as provided for
below in Section 6.

2.   Restrictions on Alienation of Units.

     Units awarded hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated in any manner, whether voluntarily, by operation of law, or
otherwise, until the restrictions on the Units are removed and the Units are
delivered to the Grantee in the form of shares of Common Stock in the manner
described below in Section 8.

3.   Number of Units Awarded.

     Except as provided in Section 5(a) below, the number of Units ultimately to
be awarded to the Grantee upon vesting is contingent upon the cumulative amount
of earnings per share achieved by the Company for the three year measurement
cycle, Fiscal Years 2009 through 2011 (October 1, 2008 through September 30,
2011). The percentage of Units earned for each level of the cumulative amount of
earnings per share is illustrated in the performance schedule below. In
addition, should the performance levels achieved be between the stated criteria
below, straight-line interpolation shall be used. For example, should the
cumulative amount of earnings per share for the three-year period be $____, the
percentage of Units earned would be 125% of the number of Units originally
granted.

 



--------------------------------------------------------------------------------



 



Performance-Based Restricted Stock Units
Performance Schedule for Grant of Performance Period FY 2009-2011

                  Restricted Stock Units Performance Level   Cumulative 3-Yr.
EPS   Earned Below Threshold   Less than $____   0% Threshold   $____   50%
Target   $____   100% Maximum   $____   150%

4.   Forfeiture of Units.

     All Units granted shall be forfeited if, prior to the removal of
restrictions on the Units awarded hereunder as provided below in Section 8, the
Grantee has a voluntary or involuntary Termination of Service for any reason
other than as described below in Section 5. Each Grantee, by his or her
acceptance of the Units, agrees to execute any documents requested by the
Company in connection with such forfeiture. Such provisions with respect to
forfeited Units shall be specifically performable by the Company in a court of
equity or law. Upon any forfeiture, all rights of the Grantee with respect to
the forfeited Units shall cease and terminate, without any further obligation on
the part of the Company.

5.   Removal of Restrictions.

  (a)   Death, Disability, Certain Involuntary Terminations and Terminations
following a Change in Control.

     At the time and on the date of the Grantee’s death, Termination of Service
due to Total and Permanent Disability, involuntary Termination of Service due to
a general reduction in force or specific elimination of the Grantee’s job, or
Termination of Service for any reason following a Change in Control, while
employed by the Company or a Subsidiary, all restrictions placed on each Unit
awarded shall be removed, and the measurement cycle for purposes of Section 6
and Section 8 below shall be deemed to have ended. The prorated number of Units
awarded shall be determined by multiplying the percentage of Units awarded at
the “Target” performance level discussed above in Section 3, by the ratio of
actual months of service to 36 months of the original measurement cycle, with
the resulting product being increased, if appropriate, as provided below in
Section 6. The Grantee, or his or her legal representatives, beneficiaries or
heirs shall be entitled to a distribution, as provided in Section 8 below, of
shares of Common Stock equal in number to such prorated number of Units.

2



--------------------------------------------------------------------------------



 



     (b) Retirement.
     At the time and on the date of the Grantee’s Retirement on or after
attaining the age of 55 and completing at least three (3) consecutive years of
service with the Company at the time of such Retirement, the restrictions placed
on the Units under Section 2 above shall not be removed and the percentage of
Units earned shall not be determined until the end of the measurement cycle. The
number of Units awarded shall be determined by multiplying the ratio of actual
months of service to 36 months of the original measurement cycle by the
percentage of Units earned, based on the actual performance achieved over the
original measurement cycle, as discussed above in Section 3, with the resulting
product being increased, if appropriate, as provided below in Section 6. The
Grantee, or his or her legal representatives, beneficiaries or heirs shall be
entitled to a distribution, as provided in Section 8 below, of shares of Common
Stock equal in number to such prorated number of Units.

6.   Credit of Dividend Equivalents.

     Upon the settlement of the Units as described above in Section 5 or below
in Section 8, the Grantee’s account shall be credited with a number of Units
which are based on the amount of dividends that are declared and paid on shares
of Common Stock during each fiscal quarter of the measurement cycle, determined
in accordance with Section 3 or Section 5 above (“dividend equivalents”). The
number of Units upon which dividend equivalents shall be credited for the
benefit of the Grantee is the total number of Units finally determined to have
been earned by the Grantee at the end of the measurement cycle in accordance
with Section 3 or Section 5 above, as appropriate. The total amount of each
quarterly dividend equivalent shall be converted to the number of Units
attributable to that quarterly dividend equivalent, by dividing such dividend
equivalent amount by the price of the Common Stock on the last trading day of
the month during each quarter that such dividends are paid during the
appropriate measurement cycle.

7.   Adjustment Upon Changes in Stock.

     If there shall be any change in the number of shares of Common Stock
outstanding resulting from subdivision, combination, or reclassification of
shares, or through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure, an
appropriate adjustment in the number of Units with respect to which restrictions
have not lapsed shall be made by the Committee. Depending upon the change in
corporate structure, the Committee shall issue additional Units or substitute
Units to the Grantee for his or her account, which shall have the same
restrictions, terms and conditions as the original Units.

8.   Distribution of Common Stock or Cash.

     The Grantee shall receive a distribution of whole shares of Common Stock
equal in number to the number of Units finally determined to be earned as set
forth in Section 3 or Section 5(a) above, as the case may be, increased, if
appropriate, as provided in Section 6 above, provided the Grantee has been an
employee of the Company or a Subsidiary with continuous service during the
entire term of the measurement cycle, except in the event of the Grantee’s
Termination of Service or Retirement as discussed above in Section 5.
Distribution of shares of Common Stock shall occur as soon as administratively
possible, as determined solely

3



--------------------------------------------------------------------------------



 



by the Company, following the last trading day of the quarter in which the
measurement cycle ends as provided for in either Section 3 or Section 5(a)
above, as the case may be (such day being referred to as the “Distribution
Date”), but in no event later than 90 days following the Distribution Date.
Notwithstanding the immediately preceding sentence, in the case of a
distribution of shares on account of any Termination of Service as provided for
in Section 5, other than death, a distribution on behalf of the Grantee, if the
Grantee is a “specified employee” as defined in §1.409A-1(i) of the Final
Regulations under Code Section 409A, shall not occur until the date which is six
(6) months following the date of the Grantee’s Termination of Service (or, if
earlier, the date of death of the Grantee). From and after the date of receipt
of shares of Common Stock, the Grantee or the Grantee’s legal representatives,
beneficiaries or heirs, as the case may be, shall have full rights of transfer
or resale with respect to such shares subject to applicable state and federal
regulations. Notwithstanding any provisions of this Award Agreement to the
contrary, in lieu of a distribution of shares of Common Stock, the Company shall
have the option to settle the payment of some or all of the Units in an
economically equivalent amount of cash.

9.   Withholding Requirements.

     Upon the removal or lapse of the restrictions on the Units, the number of
shares of Common Stock to be distributed by the Company to the Grantee, which
are equal to the number of Units finally determined to be earned by the Grantee
as set forth in Sections 3 or Section 5(a) and Section 6 above, or an
economically equivalent amount of cash, a discussed in Section 8 above, shall be
subject to applicable withholding requirements for income and employment taxes
arising from the removal or lapse of the restrictions on the Units.

10.   Modification.

     This Agreement may be changed or modified without the Grantee’s consent or
signature, if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code and any regulations or other
guidance issued thereunder, or otherwise to comply with any law.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first written above.

                      GRANTEE:           ATMOS ENERGY CORPORATION    
 
                   
Signature:
          By:        
 
               
 
              Robert W. Best    
 
              Chairman and Chief Executive Officer     Printed Name:            
   
 
               

4